Goldsborough, J.,
delivered the opinion .of this court.
Though the Superior court had jurisdiction to entertain the bill filed in this case, in pursuance of the Act of 1785, ch. 72, sec. 12, and also to decree .that the appellants, Lawes and wife, account with the appellees for their just proportion of the rents, (see 2 G. & J., 458,) yet there is manifest error in issuing a commission, as was done in this case, to three freeholders, under the Act of 1818, ch. 133, that Act, relating ;to proceedings, only, where all the parties are infants.
Again, the court erred in referring the proceedings to the auditor, and ratifying his report, in which an absolute sum is allowed to the appellees, not upon their interest in the proceeds of sale, but upon a mere, valuation of the property before sale.
The interlocutory decree, requiring the appellants, Lawes and wife, to pay to the appellees the amount stated in the auditor’s reporl, by a given day, is a proceeding not warranted bj7, and wholly foreign to, the objects of the bill.
The final decree, not only to sell the property “for the purpose of compelling a compliance with the order of the court, passed on the fourth of April,” but also in disregard of the widow’s right of dower, against the sale of which she had protested, is equally objectionable.
The question, as to the widow’s leasehold interest, independent of her right of dower, having been made and argued by the appellants-’ counsel, we deem it proper to say, that we find no sufficient evidence in the cause to uphold the ide.a, that Edward Ferry and his wife became tenants in common of the leasehold interest, under the assignment from Sewell and Gel*341ston, on the contrary, by the deed from Gelston and wife, by which the reversion was conveyed to Edward Ferry in fee, it is expressly provided, that it is “to the intent that the rent heretofore reserved and made payable thereout, by virtue of the lease aforesaid, may cease and determine, and the said lot and appurtenances be held henceforth by said Edward Ferry, his heirs and assigns, in fee-simple;”—also, “that it was made for the purpose of extinguishing the ground-rent reserved in the lease to Ferry and wife.” In the absence of proof to sustain a separate estate in Charity Ferry, to be upheld under the Acts of Assembly relating to the conjugal rights of married women, the marital right of the husband to extinguish the leasehold interest is unquestionable.
(Decided June 4th, 1862.)
For the reasons above stated, the decree of the court below must be reversed, with costs, in this court, to the appellants, and the cause remanded for further proceedings.
Decree reversed and cause remanded.